Exhibit 10(gg)

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.

Restricted Stock Grant

(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)

United States Steel Corporation, a Delaware Corporation, herein called the
Corporation, grants to the undersigned employee of the Corporation or one of its
subsidiaries (the “Grantee”) the number of shares of the class of common stock
of the Corporation set forth below:

 

Name of Grantee:   Name of Employing Company on Date Hereof:   United States
Steel Corporation Number of Shares of Restricted Stock Granted:   Date of This
Grant:   [    ], 2006

By my acceptance, I agree that the above-listed shares are granted under and
governed by the terms and conditions of the Corporation’s 2005 Stock Incentive
Plan (the “Plan”), the Corporation’s Administrative Regulations for the
Long-Term Incentive Compensation Program (the “Administrative Regulations”), and
the Grant Terms and Conditions contained herein, as well as such amendments to
the Plan and/or the Administrative Regulations as the Compensation &
Organization Committee, or its successor committee (the “Committee”), may adopt
from time to time.

 

United States Steel Corporation     Accepted as of the above date: By  

 

    By  

 

  Authorized Officer       Signature of Grantee

Terms and Conditions

1. The Corporation shall issue in the Grantee’s name, for no cash consideration,
a stock certificate for the number of shares (the “Shares”) of common stock of
the Corporation set forth in this Restricted Stock Grant. The certificate shall
be held in custody by the Corporation and Grantee agrees that a restrictive
legend may be placed on the Shares. If and when the restrictions applicable to
all or any portion of the Shares are terminated (the Shares are “vested”), a
certificate, free of all restrictions, shall be issued in the Grantee’s name
(or, in the event of the Grantee’s death prior to such termination or such
issuance, to the Grantee’s estate) for the number of vested Shares. The Grantee
shall not be entitled to delivery of a certificate for any portion of the Shares
until such portion of Shares have vested. During the period prior to vesting or
forfeiture of all or any portion of the Shares, the Grantee shall be entitled to
vote the Shares and shall receive dividends paid on the Shares.

2. The Grantee shall endorse in blank and return to the Corporation a stock
power for the Restricted Stock certificate.

3. The restriction period with regard to the Shares shall commence on the date
the Shares are granted. The Grantee shall not sell, transfer, assign, pledge or
otherwise encumber or dispose of any portion of the Shares, and any attempt to
sell, transfer, assign, pledge or encumber any portion of the Shares prior to
termination of restrictions shall have no effect.

4. Notwithstanding anything to the contrary stated herein, and in lieu of
application of Section 9 of the Plan, in the case of a Change of Control (as
defined in Section 4(F)(1) of the Administrative Regulations) of the
Corporation, all restrictions shall automatically terminate.

5. Unless otherwise determined by the Committee, unvested Shares are forfeited
if termination of employment is due to Termination without Consent or
Termination for Cause. Any and all forfeitures of Shares shall be evidenced by
written notice to the participant. Upon the forfeiture of any Shares, such
forfeited Shares shall be transferred to the Corporation without further action
by the Grantee. Notwithstanding the foregoing, if the Grantee is a party to an
individual Change in Control Agreement (a “CIC Agreement”) with the Corporation
providing for benefits upon a termination for other than “Cause” or “Disability”
or a termination for “Good Reason”, then the unvested Shares shall not be
forfeited if (i) the Grantee’s employment is terminated during a Potential
Change in Control Period either by the Corporation for other than “Cause” or
“Disability” or by the Grantee for “Good Reason”, as such terms are defined in
the CIC Agreement and (ii) a 409A Change in Control, as defined in the CIC
Agreement, occurs within twenty-four months following the commencement of the
Potential Change in Control Period. In such event, all restrictions shall
automatically terminate upon the occurrence of the 409A Change in Control.

            6. The Grantee agrees to continue as an employee of an employing
company for three years from the date of the Grant, subject to the employing
company’s right to terminate the Grantee’s employment at any time, performing
such duties consistent with his capabilities and receiving his present
compensation or such adjusted compensation as the employing company shall from
time to time reasonably determine. The Shares shall vest as follows: (i) upon
the first anniversary of the Date of Grant, one-third of the Shares granted on
the Date of Grant shall vest, provided that the Grantee is employed by the
Corporation or its subsidiaries on such anniversary, (ii) upon the two year
anniversary of the Date of Grant, an additional one-third of the Shares granted
on the Date of Grant shall vest, provided that the Grantee is employed by the
Corporation or its subsidiaries on such anniversary, and (iii) upon the three
year anniversary of the Date of Grant, the remaining one-third of the Shares
granted on the Date of Grant shall vest, provided that the Grantee is employed
by the Corporation or its subsidiaries on such anniversary. All fractional
unvested Shares, if any, resulting from the ratable vesting shall vest as whole
Shares upon the latter vesting date. Unless otherwise determined by the
Committee, a prorated number of the unvested Shares scheduled to vest during any
Vesting Year will vest, based upon the number of complete months worked during
the Vesting Year in which the Participant’s termination of employment occurs by
reason of Retirement, death, Disability or Termination with Consent. The
remaining unvested Shares are forfeited immediately upon the Grantee’s
termination of employment without consideration or further action being required
of the Corporation.

7. The number of Shares awarded is subject to adjustment as provided in
Section 8 of the Plan. The Grantee shall be notified of such adjustment and such
adjustment shall be binding upon the Corporation and the Grantee.

8. This Grant and the issuance, vesting and delivery of Shares are subject to,
and shall be administered in accordance with, the provisions of the Plan and the
Administrative Regulations, as the same may be amended by the Committee from
time to time, provided that no amendment may, without the consent of the
Grantee, affect the rights of the Grantee under this Grant in a materially
adverse manner. All capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Plan or the Administrative
Regulations. In the event of a conflict between the Plan and the Administrative
Regulations, unless this Grant specifies otherwise, the Plan shall control.

9. The obligations of the Corporation and the rights of the Grantee are subject
to all applicable laws, rules and regulations including, without limitation, the
Securities Exchange Act of 1934, as amended; the Securities Act of 1933, as
amended; the Internal Revenue Code of 1986, as amended; and any other applicable
laws.

10. The Grant shall not be effective unless it is accepted by the Grantee and
notice of such acceptance is received by the Stock Plan Officer.



--------------------------------------------------------------------------------

11. Grantee shall be advised by the Corporation as to the amount of any federal,
state, local or foreign income or employment taxes required to be withheld by
the Corporation on the compensation income resulting from the award of, or lapse
of restrictions on, the Shares. Grantee shall pay any taxes required to be
withheld directly to the Corporation in cash upon request; provided, however,
that where the restrictions set forth in Section 6 hereof have lapsed Grantee
may satisfy such obligation in whole or in part by requesting the Corporation in
writing to withhold from the Shares otherwise deliverable to Grantee or by
delivering to the Corporation shares of its common stock having a Fair Market
Value, as defined in the Plan, on the date the restrictions lapse equal to the
amount of the aggregate minimum statutory withholding tax obligation to be so
satisfied. Grantee understands that no shares of Stock shall be delivered to
Grantee, notwithstanding the lapse of the restrictions thereon, unless and until
Grantee shall have satisfied any obligation for withholding taxes with respect
thereto as provided herein.

12. Nothing herein shall be construed as giving Grantee any right to be retained
in the employ of the Corporation or affect any right which the Corporation may
have to terminate the employment of such Grantee.

13. This Agreement shall be construed and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to the conflicts of laws
thereof.